NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HECTOR SANDOVAL-PEREZ,                          No.    18-71582

                Petitioner,                     Agency No. A092-637-831

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 14, 2022**
                                 Las Vegas, Nevada

Before: KLEINFELD and BENNETT, Circuit Judges, and COGAN,*** District
Judge.

      Petitioner Hector Sandoval-Perez, a native and citizen of Mexico, seeks

review of a decision of the Board of Immigration Appeals (“BIA”) denying his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Brian M. Cogan, United States District Judge for the
Eastern District of New York, sitting by designation.
motion to reopen. We have jurisdiction under 8 U.S.C. § 1252(a) and deny the

petition.

      The BIA’s denial of a motion to reopen is reviewed for abuse of discretion.

Oyeniran v. Holder, 672 F.3d 800, 806 (9th Cir. 2012). A motion to reopen must

generally be filed no later than ninety days after the final administrative decision.

8 C.F.R. § 1003.2(c)(2). This deadline does not apply if the motion to reopen is to

apply for asylum based on changed circumstances in the country to which removal

has been ordered and is based on material evidence that was unavailable or

undiscoverable at the prior hearing. Id. § 1003.2(c)(3)(ii). Sandoval-Perez, who

filed the instant untimely motion to reopen in 2017 after the BIA dismissed his

appeal and denied his motion to reconsider in 2004, argued that this exception

applied to him.

      The BIA found that it lacked jurisdiction over Sandoval-Perez’s asylum

application because he was not physically present in the United States. We agree.

Sandoval-Perez, who currently resides in Mexico, is statutorily ineligible for

asylum. See 8 U.S.C. § 1158(a)(1) (“Any alien who is physically present in the

United States . . . may apply for asylum.”). The BIA correctly found that it lacked

the authority to parole Sandoval-Perez into the United States to consider the

application. That authority lies with the Secretary of Homeland Security. 8 C.F.R.

§ 212.5. We therefore need not reach Sandoval-Perez’s arguments regarding


                                           2
changed circumstances or prima facie eligibility.

      Sandoval-Perez’s argument that the BIA should remand for him to pursue

cancellation of removal for certain lawful permanent residents was waived on

appeal. See Castro-Perez v. Gonzalez, 409 F.3d 1069, 1072 (9th Cir. 2005).

PETITION DENIED.




                                         3